     Case 20-32519 Document 1558-1 Filed in TXSB on 08/27/20 Page 1 of 1




                                 Appendix A – Admissions

Michael S. Kim

   − State Jurisdictions
         o 01/23/1996 - New York: 2720985
         o 11/16/1995 - Connecticut: 411667
         o 11/12/2015 - Illinois: ARDC: 6320118
         o 06/06/2016 - District of Columbia: 1032401

   − Federal Jurisdictions
        o 08/14/1997 - U.S. District Court for the Eastern District of New York: MK0308
        o 05/07/1996 - U.S. District Court for the Southern District of New York: MK0308
        o 05/07/1996 - U.S. Bankruptcy Court for the Southern District of New York: MK0308
        o 09/30/2008 - U.S. Court of Appeals for the District of Columbia Circuit: 52034
        o 09/24/1999 - U.S. Court of Appeals for the Second Circuit: NY2720985
        o 12/19/2003 - U.S. Court of Federal Claims: N/A
        o 10/13/2009 - U.S. District Court for the District of Connecticut: ct28152
        o 08/30/2013 - U.S. District Court for the Northern District of Illinois: 2720985
        o 09/06/2013 - U.S. Court of Appeals for the Seventh Circuit:N/A
        o 08/30/2013 - U.S. Bankruptcy Court for the Northern District of Illinois: N/A
        o 10/03/2016 - U.S. District Court for the District of Columbia: 1032401
        o 10/17/2017 - U.S. Court of Appeals for the Third Circuit
        o 09/19/2013 - US District Court for the Northern District of Illinois, Trial Bar: 2720985

   − Foreign Jurisdictions
        o 05/07/2010 - England & Wales: 520653
        o 10/08/2010 - Hong Kong
        o 06/10/2015 - South Korea
        o 08/21/2019 - Dubai International Financial Centre Courts: 1615B
